                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

  WILLIAM D. HAMBY, JR.,                           )
                                                   )
                Plaintiff,                         )
                                                   )            No. 3:19-CV-077-CLC-DCP
  v.                                               )
                                                   )
  NURSE SHEPPARD,                                  )
                                                   )
                Defendant.                         )

                                  MEMORANDUM OPINION

        This is a pro se prisoner’s complaint for violation of 42 U.S.C. § 1983. Now before the

 Court is Plaintiff’s motion to voluntarily dismiss this action [Doc. 59], in which he states that he

 seeks to dismiss this action because he does not have an attorney [Id. at 1]. Defendant has not

 filed a response thereto and her time for doing so has passed. E.D. Tenn. LR 7.1(a)(2). Thus,

 Defendant waived any opposition thereto. Elmore v. Evans, 449 F. Supp. 2, 3 (E.D. Tenn. 1976),

 aff’d mem. 577 F.2d 740 (6th Cir. 1978); E.D. Tenn. LR 7.2.

        Accordingly, due to the lack of any opposition, Plaintiff’s motion to voluntarily dismiss

 this action [Doc. 59] will be GRANTED. Also, the Court CERTIFIES that any appeal from this

 dismissal would not be taken in good faith.

        AN APPROPRIATE ORDER WILL ENTER.

                                                       /s/
                                                       CURTIS L. COLLIER
                                                       UNITED STATES DISTRICT JUDGE




Case 3:19-cv-00077-CLC-DCP Document 61 Filed 08/25/20 Page 1 of 1 PageID #: 345
